713 N.W.2d 256 (2006)
474 Mich. 1112
Norma R. BIERLEIN, Next Friend of Samantha C. Bierlein, a Minor, and Kirt Bierlein, Conservator for Samantha C. Bierlein, a minor, Plaintiffs-Appellants,
v.
Mark SCHNEIDER and Mary Schneider, Defendants-Appellees.
Docket No. 128913. COA No. 259519.
Supreme Court of Michigan.
April 14, 2006.
On April 4, 2006, the Court heard oral argument on the application for leave to appeal the May 12, 2005 order of the Court of Appeals. The application for leave to appeal is again considered, and it is GRANTED. MCR 7.302(G)(1).